Citation Nr: 0115051	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  99-13 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for malignant melanoma 
of the choroid, left eye, to include as due to exposure to 
Agent Orange.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for residuals of a head 
injury, to include dizziness and headaches.

6.  Entitlement to service connection for a right ankle 
disorder.

7.  Entitlement to service connection for a right knee 
disorder.

8.  Entitlement to service connection for a disability 
manifested by muscle loss, to include as due to exposure to 
Agent Orange.

9.  Entitlement to service connection for a disability 
manifested by an enlarged testicle, to include as due to 
exposure to Agent Orange.

10.  Entitlement to service connection for a skin disorder of 
the underarms, neck, and legs, to include as due to exposure 
to Agent Orange.

11.  Entitlement to service connection for bleeding gums and 
loose teeth, to include as due to exposure to Agent Orange.

12.  Entitlement to service connection for penile 
dysfunction, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from October 1967 to September 
1969.  This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona. 

The veteran's claims of entitlement to service connection for 
a psychiatric disorder, a left eye disorder, bronchitis, 
residuals of a head injury, a right ankle disorder, a right 
knee disorder, muscle loss, a skin disorder, bleeding gums 
and loose teeth, and penile dysfunction, are addressed in the 
REMAND appended to this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claims addressed in this decision has been obtained.

2.  There is no evidence that the veteran has a current 
disability manifested by an enlarged testicle.

3.  The veteran's current bilateral hearing loss is 
etiologically related to his exposure to excessive noise 
during active service. 


CONCLUSIONS OF LAW

1.  A disability manifested by an enlarged testicle was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred therein as due to claimed 
exposure to Agent Orange.  Veterans Claims Assistance Act, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 
1110, 1116 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000). 

2.  Bilateral hearing loss was incurred in active service.  
Veterans Claims Assistance Act, Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has a disability manifested by 
an enlarged testicle as the result of his exposure to Agent 
Orange while on active duty in Vietnam.  He attributes his 
bilateral hearing loss to in-service acoustic trauma.  

Following the April 1999 rating decision that is the subject 
of this appeal, the provisions of 38 U.S.C.A. § 5107 were 
substantially revised.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Generally, when the laws or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional attempt to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
Board finds that, as the revised version of 38 U.S.C.A. 
§ 5107 eliminates the "well-grounded claim" requirement, this 
revision is more favorable to the claimant and the former 
provisions of 38 U.S.C.A. § 5107 (West 1991) and is, 
therefore, applicable under Karnas.  Besides essentially 
eliminating the requirement that a claimant submit evidence 
of a well-grounded claim, it also modified the circumstances 
under which VA's duty to assist a claimant applies, and how 
that duty is to be discharged.  Specifically, it requires VA 
to notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim, a 
broader VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to service connection for a 
disability manifested by an enlarged testicle and bilateral 
hearing loss have been properly developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C. § 5103A.  The 
veteran's service medical records have been obtained and are 
associated with the claims file.  Although the RO has not 
obtained all of the clinical records identified by the 
veteran as possibly relevant to his claim of entitlement to 
service connection for hearing loss, the Board finds that, in 
light of the favorable decision below, it would not be of 
benefit to the veteran to obtain any additional records 
regarding that claim.  The veteran has indicated that he did 
not seek medical evaluation or treatment for his concern 
regarding testicular enlargement, so there are no additional 
records regarding that claim.  VA examination of the 
veteran's hearing acuity was conducted in October 1998, and 
urology examination was conducted in July 1999, and the 
reports of those VA examinations are associated with the 
file.  As the veteran has stated that he has not received 
treatment for any disorder related to an enlarged testicle, 
and as the decision is favorable regarding the claim for 
hearing loss, the Board is satisfied that no additional 
examination is necessary, and that all relevant facts 
necessary to an equitable disposition of this appeal, 
including as necessary to satisfy the duty to assist under 
the VCAA, have been properly and sufficiently developed, and 
a remand to obtain additional treatment records as to these 
two claims is not warranted. 

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of 
entitlement to service connection.  This is so because the RO 
specifically notified the veteran of the requirements needed 
for entitlement to service connection in the April 1999 
rating decision and in the May 1999 statement of the case.  
The RO considered all of the relevant evidence of record and 
all of the applicable law and regulations.  There is no 
medical evidence of a current testicular disability 
manifested by an enlarged testicle and this Board decision is 
favorable on the hearing loss claim.  As such, there has been 
no prejudice to the veteran that would warrant a remand, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).  

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in the current disability 
was incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  Service connection may also be granted when 
certain chronic diseases, including organic diseases of the 
nervous system (such sensori-neural hearing loss), are 
manifested to a degree of 10 percent disabling within one 
year of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

1.  Claim for service connection for hearing loss

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater, or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2000).  

The veteran's service medical records show that the veteran 
had pure tone thresholds of -5, 5, -5, 0, and -5 decibels 
(dB) on the right and -5, -5, -5, -5, and 5 dB on the left, 
at service induction examination in October 1967, at the 
frequencies of 500, 1000, 2000, 4000, and 6000 Hertz (Hz).  
On separation examination in September 1969, at the 
frequencies of 500, 1000, 2000, and 4000 Hz, the veteran had 
pure tone thresholds of 15, 5, 0, and 5 dB on the right and 
25, 15, 0, and 0 dB on the left.  

On VA audiology examination in October 1998, pure tone 
thresholds at 1000, 2000, 3000 and 4000 Hz were recorded as: 
60, 60, 70, and 49 dB on the right, respectively, and 40, 35, 
40 and 50 on the left, respectively.  Speech recognition was 
96 percent on the right and 96 percent on the left.  Thus, 
the veteran currently has a bilateral hearing loss disability 
as defined by 38 C.F.R. § 3.385 (2000).  

On VA examination conducted in October 1998, the veteran 
reported problems with his hearing while in service.  The 
examiner noted the veteran's history of in-service acoustic 
trauma and his post-service exposure to noise; the examiner 
concluded that there was minimal noise exposure post-service.  
The veteran also reported problems with bronchitis and ear 
infections while on active duty.  On examination, both 
tympanic membranes were retracted.  The diagnosis was mild to 
moderate bilateral sensorineural hearing loss, and the 
examiner opined that it was probably due, at least in part, 
to acoustic trauma.

As the veteran's hearing loss disability has been related to 
acoustic trauma, and as the medical evidence reflects a 
conclusion that the veteran was exposed to excessive noise 
during service whereas post-service noise exposure was 
minimal, the medical evidence establishes that it is at least 
as likely as not that the veteran's current bilateral hearing 
loss disability is etiologically related to his military 
service.  38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303 (2000).  Accordingly, service 
connection is warranted for a bilateral hearing loss 
disability.

2. Claim for service connection for testicular enlargement

At his January 2001 hearing before the Board, the veteran 
testified that he noticed while in Vietnam, after he was 
exposed to what he believed was Agent Orange, that one 
testicle was larger than the other.  However, the veteran did 
not identify, either in his testimony or in any of the 
written statements of record, that he sought medical 
treatment for this problem.  

The veteran service medical records, and the post-service VA 
clinical records associated with the claims file, are devoid 
of any notation that the veteran complained of or was treated 
for testicular enlargement.

On VA examination conducted in July 1999, the examiner did 
not note any enlargement of either testis.  The final 
assessment was that there was no palpable abnormality of 
either testis.  

Under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  The veteran has been notified that the 
laws authorizing veterans' benefits provide benefits only 
where there is current disability, and that a medical 
diagnosis of a current testicular enlargement is required to 
substantiate his claim.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The veteran has 
clearly been notified that service connection cannot be 
granted unless a claimed disorder is medically diagnosed.  
The veteran has not identified any evidence that would assist 
in establishing that he does have testicular enlargement.  He 
has been afforded VA examination, which failed to show a 
disability manifested by an enlarged testicle.  

In the absence of any current medical finding of enlargement 
of either testis, entitlement to service connection for an 
enlarged testicle cannot be granted.  


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is granted. 

Entitlement to service connection for a disability manifested 
by an enlarged testicle, including as due to exposure to 
Agent Orange, is denied.




REMAND

As noted above, during the pendency of this claim, there has 
been a significant change in the applicable statutory law.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits. 

The Board notes that the claims on appeal were denied on the 
basis that they were not well-grounded.  As noted above, the 
VCAA has eliminated the requirement that the veteran submit a 
well-grounded claim.  The Board finds that, in light of the 
facts summarized below and VCAA's expanded duty to assist, 
further factual development of the remaining claims in 
appellate status is warranted.

In this regard, the veteran's testimony at his January 2001 
Board hearing included references to clinical records of 
treatment for the claimed disorders.  The RO should attempt 
to obtain those records, including the post-service records 
of an Anchorage, Alaska physician who treated the veteran for 
knee and ankle problems and VA (Tucson) records of removal of 
a "lump" from the veteran's neck, among other records 
identified by the veteran.

In addition, while the veteran has been afforded several VA 
examinations in recent years that have revealed some of the 
disabilities at issue, the examinations did not include 
opinions on the contended causal relationships.  Such opinion 
should be obtained.  VCAA, supra.  Also, further development 
of the veteran's assertion that he has PTSD due to in-service 
stressors, including requesting information from USASCRUR, is 
required.

There is VA medical opinion on file relating the veteran's 
eye cancer to claimed Agent Orange exposure during service.  
However, the basis for that opinion is unknown.  If the 
medical evidence of record is insufficient, the Board is 
always free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for a psychiatric disorder (to 
include post-traumatic stress disorder), 
a left eye disorder, bronchitis, 
residuals of a head injury, a right ankle 
disorder, a right knee disorder, muscle 
loss, a skin disorder, bleeding gums and 
loose teeth, and penile dysfunction.  The 
RO should then secure copies of all 
identified records not already in the 
claims file and associate them with the 
record.  38 C.F.R. § 3.159 (2000).  

2.  The RO should also ask the veteran to 
provide any additional information he is 
able to recall regarding the occurrence 
of in-service stressors, including dates, 
locations, and identification of the unit 
he was associated with, names of 
individuals involved, and any other 
information that may assist in verifying 
that the events described occurred.  The 
veteran should be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressors and that absent specificity an 
adequate search for verifying information 
cannot be conducted.

3.  Whether or not the veteran provides 
additional information, the RO should 
review the file and prepare a summary of 
all the claimed stressors, including 
those described in statements submitted 
in June 1998 and July 1999, during 
psychiatric examinations conducted in 
June 1998 and June 1999, and in hearing 
testimony.  This summary, a copy of the 
veteran's DD 214, the personnel records 
provided by the National Personnel 
Records Center, copies of the award 
certificates for the awards of the Bronze 
Star Medal and Army Commendation Medal, 
and any other documents deemed necessary, 
should be sent to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR) (formerly, ESG), 7798 
Cissna Road, Springfield, Virginia 22150-
3197.  The RO should request that the 
USASCRUR attempt to verify the veteran's 
descriptions of stressors.  

4.  The RO must prepare a report 
detailing the nature of any stressor 
which it has determined is established by 
the record.  If no stressor has been 
verified, the RO should so state in its 
report.  This report is then to be added 
to the claims folder.

5.  The veteran should be afforded VA 
psychiatric examination to determine 
whether he has a psychiatric disorder, to 
include PTSD, as a result of service.  
The claims folder, to include the summary 
and documents provided to USASCRUR, the 
USASCRUR response, and the RO's report 
regarding verified stressors, must be 
provided to and reviewed by the examiner.  
Based on examination findings, review of 
the historical evidence, including the 
private clinical evidence associated with 
the claims file, and medical principles, 
the examiner should provide a medical 
opinion, with rationale, as to whether 
the veteran has a psychiatric disorder, 
to include PTSD, and, if so, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent likelihood or more) the 
psychiatric disorder began during or as 
the result of service.  All indicated 
tests should be accomplished.  The claims 
file must be made available to the 
examiner for review.

6.  The RO should also afford the veteran 
a VA examination(s) to determine whether 
he currently has residuals of head 
trauma, a right ankle disorder, a 
disability manifested by muscle loss, a 
skin disorder, bleeding gums or loose 
teeth, or penile dysfunction.  The 
examiner(s) must determine whether the 
veteran has any of the claimed 
disabilities and, if so, whether it is at 
least as likely as not (50 percent or 
more likely) that each of the disorders 
that are present began during or is 
causally related to some incident of 
service.  A rationale should be furnished 
for each opinion rendered.  All indicated 
tests should be accomplished.  The claims 
file must be made available to the 
examiner for review.

7.  The RO should contact the VA 
physician who indicated that the 
veteran's eye tumor might be related to 
exposure to Agent Orange and ask that the 
basis for the opinion be provided.  If 
the physician cannot be contacted, or 
does not respond, the claims file should 
be reviewed by an ophthalmologist, who 
should be asked to provide an opinion 
(without resort to speculation) as to 
whether it is at least as likely as not 
that the veteran's malignant melanoma of 
the choroid of the left eye is causally 
related to service, to include exposure 
to Agent Orange, and to give the 
rationale for his or her opinion.
8.  Thereafter, the RO should readjudicate 
the claims for service connection for a 
psychiatric disorder (to include PTSD), a 
left eye disorder, bronchitis, residuals 
of a head injury, a right ankle disorder, 
a right knee disorder, a disability 
manifested by muscle loss, a skin 
disorder, bleeding gums and loose teeth, 
and penile dysfunction.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

